DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 25, 2022:
Claims 1-3, 6-7, 11 and 13-14 are pending. Claims 4-5, 8-10 and 12 have been cancelled as per applicant’s request.
The previous 112 rejections have been withdrawn in light of the amendment.
The previous rejection has been withdrawn in light of the amendment. However, a new rejection has been made below in light of newly cited references Suh et al. (US 2020/0343536) and Yura et al. (US 2012/0258358). All changes to the rejection are necessitated by the amendment.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
“a monocrystalline” (claim 3, line 3 & claim 6, line 4) should read “a monocrystalline structure.”
Appropriate correction is required.


	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0036154) in view of Park et al. (US 2017/0018767), Nagayama et al. (US 2009/0181305) and Yura et al. (US 2012/0258358).
Regarding Claim 1, Kim et al. teaches a positive electrode (i.e. positive electrode plate) comprising a positive electrode current collector (Fig. 1, #10), a first positive electrode mixture layer (Fig. 1, #21) (i.e. second sub-layer) disposed on the current collector and a second positive electrode mixture layer (Fig. 1, #22) (i.e. first sub-layer) laminated on the first positive electrode mixture layer (Para. [0016]) (i.e. the positive electrode active material layer comprises a first sub-layer and a second sub-layer, the first sub-layer being an outermost sub-layer of the positive active material layer, and the second sub-layer being disposed between the positive electrode current collector and the first sub-layer), wherein the first positive electrode active material and the second positive electrode active material may have different compositions (Para. [0021]) (i.e. the first sub-layer comprises a first positive electrode active material, the second sub-layer comprises a second positive electrode active material) wherein the first and/or second positive electrode active material may include a lithium transition metal oxide represented by LiaNi1-x-yCoxMny-MzO2 -, wherein M may be one or more of Mg, Ti, Zr, Nb and Al, 0.9≤a≤1.5, 0≤x≤0.5, 0≤y≤0.5, 0≤z≤0.1 and 0≤x+y≤0.7 (Para. [0018-0019]) (i.e. the first positive electrode active material is of a first ternary active positive electrode material having a molecular formula which reads on the molecular formula of the first ternary positive electrode material of instant claim 1 and the second positive electrode active material is of a second ternary active positive electrode material having a molecular formula which reads on the molecular formula of the second ternary positive electrode material of instant claim 1), wherein the average particle diameter of the second positive electrode active material (i.e. first positive electrode active material) may be 1 to 15 micrometers (Para. [0034]) (i.e. greater than 1 micrometer), wherein the average particle diameter of the second positive electrode active material (i.e. first positive electrode material) may be 5 to 80% of the active particle diameter of the first positive electrode active material (i.e. the second positive electrode material) (Para. [0035]), thus, overlapping with the volume average particle size relationship of the particles (0.2xD2≤ D1 ≤ 0.8xD2) as claimed,  and the thickness ratio of the first positive electrode active mixture layer and the second positive electrode mixture layer may be 1:1 (i.e. the ratio of the thickness of the first sub-layer to a total thickness of the positive electrode active material layer is 0.5) (Para. [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Kim does not explicitly teach a coating-modified material as a positive electrode active material
	However, Park et al. teaches a composite cathode active material for a lithium battery (Abstract) wherein the composite cathode active material includes a metal oxide on a surface of a lithium composite oxide (Para. [0036]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second positive active material of Kim et al. to incorporate the teaching of the coating on the cathode active material of Park et al., as including a metal oxide coating on the active material as the coating could minimize direct contact between an electrolyte and cathode active material, suppressing a side reaction and change in the structure of the cathode active material (Para. [0037]).
Kim et al. does not explicitly teach the first ternary positive electrode material having a monocrystalline structure wherein the primary particles of the ternary positive electrode are not apparently agglomerated.
However, Yura et al. teaches a lithium secondary battery comprising a cathode active material including mono crystalline primary grains (i.e. a monocrystalline structure that is not agglomerated) (Para. [0016], [0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second positive electrode active material (i.e. first ternary positive electrode material) of Kim et al. to incorporate the teaching of a monocrystalline structure wherein primary particles are not apparently agglomerated as it would provide improved lithium ion conductivity and electron conductivity resulting in improved rate characteristic and output characteristic (Para. [0066]).  There is a reasonable expectation of success as the cathode active material of Yura et al. may also be a lithium composite oxide comprising nickel, cobalt and manganese (Para. [0018]). 
Kim et al. does not explicitly teach a molar content of nickel element of the first positive electrode active material small than a molar content of nickel element in the molecular formula of the second positive electrode active material.
	However, Nagayama et al. teaches a positive electrode active material wherein the positive electrode active material includes a lithium-containing nickel metal oxide (Para. [0049]) wherein when the nickel ratio (i.e. molar content of the nickel element) of the lithium-containing nickel metal oxide is lower the discharge capacity is reduced and when the nickel ratio is higher operating voltage is reduced (Para. [0051]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode active material of Kim et al. to make smaller the nickel molar content of the first positive active material as it would improve operating voltage characteristics (Para. [0051]). Thus, the molar content of nickel element in the molecular formulas of the first and second positive electrode active material is a result effective variable (i.e. a variable that achieves a recognized result) and modifying the nickel content in the first positive electrode active material of Kim al. would be discovering the optimum or workable range involving only routine skill in the art.  
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 2, Kim et al. as modified by Park et al., Nagayama et al. and Yura et al. teaches all of the elements of the invention in claim 1 as explained above.
Kim et al. further teaches first positive electrode active material (i.e. a second positive electrode active material) in lower layer may include a layered compound or a spinel compound (Para. [0020]), thus it would be (a) expected for the second positive active material to be polycrystalline or (b) at the very least it would be obvious for spherical particles to satisfy a portion of the second positive electrode active material having a “polycrystalline” property as the material has the same chemical formula (Para. [0073]) as the instant claim and includes the same volume average particle size (13 micrometers in Kim et al., see Para. [0073]) as the volume average particle size can be 8 to 18 micrometers (according to the instant specification Para. [0033]). Where the claimed and prior art products are identical or substantially identical in structure or composition a prima facie case of either anticipation or obviousness has been established. See MPEP §2112.01(I).
Regarding Claim 3, Kim et al. as modified by Park et al., Nagayama et al. and Yura et al. teaches all of the elements of the invention in claim 1 as explained above.
Kim et al. further teaches first positive electrode active material (i.e. the second positive electrode active material) in lower layer may include a layered compound or a spinel compound (Para. [0020]), thus it would be (a) expected for the second positive active material to be polycrystalline or (b) at the very least it would be obvious for spherical particles to satisfy a portion of the second positive electrode active material having a “polycrystalline” property as the material has the same chemical formula (Para. [0073]) as the instant claim and includes the same volume average particle size (13 micrometers in Kim et al., see Para. [0073]) as the volume average particle size can be 8 to 18 micrometers (according to the instant specification Para. [0033]). Where the claimed and prior art products are identical or substantially identical in structure or composition a prima facie case of either anticipation or obviousness has been established. See MPEP §2112.01(I).
Kim et al. does not explicitly teach the second ternary positive electrode material having a monocrystalline structure wherein the primary particles of the ternary positive electrode are not apparently agglomerated.
However, Yura et al. teaches a lithium secondary battery comprising a cathode active material including mono crystalline primary grains (i.e. a monocrystalline structure that is not agglomerated) (Para. [0016], [0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first positive electrode active material (i.e. second ternary positive electrode material) of Kim et al. to incorporate the teaching of a monocrystalline structure wherein primary particles are not apparently agglomerated (such that the remainder comprises a monocrystalline structure) as it would provide improved lithium ion conductivity and electron conductivity resulting in improved rate characteristic and output characteristic (Para. [0066]).  Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the monocrystalline structure for its use in as a lithium composite oxide cathode active material in a lithium secondary battery with the polycrystalline structure, as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). There is a reasonable expectation of success as the cathode active material of Yura et al. may also be a lithium composite oxide comprising nickel, cobalt and manganese (Para. [0018]).
Regarding Claim 6, Kim et al. as modified by Park et al., Nagayama et al. and Yura et al. teaches all of the elements of the invention in claim 1 as explained above.
Kim et al. further teaches first positive electrode active material (i.e. the second positive electrode active material) in lower layer may include a layered compound or a spinel compound (Para. [0020]), thus it would be (a) expected for the second positive active material to be polycrystalline or (b) at the very least it would be obvious for spherical particles to satisfy a portion of the second positive electrode active material having a “polycrystalline” property as the material has the same chemical formula (Para. [0073]) as the instant claim and includes the same volume average particle size (13 micrometers in Kim et al., see Para. [0073]) as the volume average particle size can be 8 to 18 micrometers (according to the instant specification Para. [0033]). Where the claimed and prior art products are identical or substantially identical in structure or composition a prima facie case of either anticipation or obviousness has been established. See MPEP §2112.01(I).
Kim et al. does not explicitly teach the second ternary positive electrode material having a monocrystalline structure wherein the primary particles of the ternary positive electrode are not apparently agglomerated.
However, Yura et al. teaches a lithium secondary battery comprising a cathode active material including mono crystalline primary grains (i.e. a monocrystalline structure that is not agglomerated) (Para. [0016], [0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first positive electrode active material (i.e. the second ternary positive electrode material) of Kim et al. to incorporate the teaching of a monocrystalline structure wherein primary particles are not apparently agglomerated (such that a mixture of a ternary positive electrode active material having a polycrystalline structure and a ternary positive electrode material having a monocrystalline structure is obtained) as it would provide improved lithium ion conductivity and electron conductivity resulting in improved rate characteristic and output characteristic (Para. [0066]).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the monocrystalline structure for its use in as a lithium composite oxide cathode active material in a lithium secondary battery with the polycrystalline structure, as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). There is a reasonable expectation of success as the cathode active material of Yura et al. may also be a lithium composite oxide comprising nickel, cobalt and manganese (Para. [0018]).
Regarding Claim 11, Kim et al. as modified by Park et al., Nagayama et al. and Yura et al. teaches all of the elements of the invention in claim 1 as explained above.
Kim et al. further teaches the second positive electrode material may be 1 to 15 micrometers (overlapping with claimed range for the first positive electrode material volume average particle size D1) and the first positive electrode material may be 10 to 100 micrometers (overlapping with claimed range for the second positive electrode material volume average particle size D2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 14, Kim et al. as modified by Park et al., Nagayama et al. and Yura et al. teaches all of the elements of the positive electrode plate in claim 1 as explained above.
Kim et al. further teaches a lithium secondary battery comprising the positive electrode plate (Para. [0080]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0036154) in view of Park et al. (US 2017/0018767), Nagayama et al. (US 2009/0181305) and Yura et al. (US 2012/0258358). as applied to claim 6 above, and further in view of Xu et al. (CN 107819114A). The English machine translation of Xu et al. is attached and is referenced below.
Regarding Claim 7, Kim et al. as modified by Park et al., Nagayama et al. and Yura et al. teaches all of the elements of the invention in claim 6 as explained above.
Kim et al. as modified by Park et al., Nagayama et al. and Yura et al. does not explicitly teach a mass ratio of the polycrystalline structure to the monocrystalline structure.
However, Xu et al. teaches a cathode active material of a lithium ion battery (Para. [0003]) wherein the material is a lithium nickel cobalt manganese oxide (Para. [0008]) and a mass ratio of a polycrystalline structure to a monocrystalline structure of 2-20:1 and thus, overlapping with the claimed range.
The combination of the mass ratio of a polycrystalline structure to a monocrystalline structure as taught by Xu et al., with the monocrystalline and polycrystalline structure of modified Kim et al. would yield the predictable result of providing a lithium nickel cobalt manganese oxide for a positive electrode active material in a lithium ion battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the mass ratio of a polycrystalline structure to a monocrystalline structure as taught by Xu et al., with the monocrystalline and polycrystalline structure of modified Kim et al., as the combination would yield the predictable result of providing a lithium nickel cobalt manganese oxide for a positive electrode active material in a lithium ion battery.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0036154) in view of Park et al. (US 2017/0018767), Nagayama et al. (US 2009/0181305) and Yura et al. (US 2012/0258358) as applied to claim 1 above, and further in view of Fujiki et al. (US 2013/0149604).
Regarding Claim 13, Kim et al. as modified by Park et al., Nagayama et al. and Yura et al. teaches all of the elements of the invention in claim 1 as explained above.
Kim et al. teaches the positive electrode forming a multilayered structure (Para. [0026]).
Kim et al. does not explicitly teach an additional structure layer provided between the first and second positive electrode active material layers (i.e. between the first sub-layer and the second sub-layer or between the second sub-layer and the positive electrode current collector) wherein the one or more additional layer contains a third positive electrode active material, a conductive agent and a binder. 
However, Fujiki et al. teaches a cathode active material layer may have a multi-layered structure that is not limited to two layers but includes three or more layers (Para. [0051]) wherein the cathode active material layer includes a cathode binder and conductive agent (Para. [0049]).
The combination of an additional structural layer comprising a third positive electrode active material, a conductive agent and a binder  as taught by Fujiki et al., with the multilayer structure of Kim et al. would yield the predictable result of providing a cathode active material layer of a multilayer structure for a lithium ion battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine an additional structural layer comprising a third positive electrode active material, a conductive agent and a binder  as taught by Fujiki et al., with the multilayer structure of Kim et al., as the combination would yield the predictable result of providing a cathode active material layer of a multilayer structure for a lithium ion battery. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Response to Arguments
Applicant’s arguments filed June 25, 2022 have been fully considered but are moot because the arguments do not apply to the combination references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729